Citation Nr: 1642459	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO. 07-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a bilateral hip disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a left ankle disorder. 

5. Entitlement to service connection for a lumbar spine disorder.

6. Entitlement to service connection for residuals of a pelvic injury with a scar and right leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Waco, Texas. 

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during a Board hearing in November 2010. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

The Board advised the Veteran in June 2016 that the VLJ who presided over the hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired. The Veteran indicated that he did not want another Board hearing in a June 2016 statement. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, a left ankle disorder, a lumbar spine disorder, and residuals of a pelvic injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The medical evidence indicates that the Veteran's psychiatric disorders include posttraumatic stress disorder (PTSD) and alcohol abuse but do not include any additional acquired psychiatric disorders.

2. After affording the Veteran the benefit of the doubt, his alcohol abuse is caused by his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for alcohol abuse have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claim of service connection for an acquired psychiatric disorder is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has an acquired psychiatric disorder, other than PTSD, that was caused by or related to his military service or another service-connected disability. 

The Veteran has a current acquired psychiatric disability, in addition to his service-connected PTSD. Specifically, numerous VA treatment records, including December 2011 and October 2013 VA examination reports diagnose the Veteran with alcohol abuse. Thus, the first element of service connection is met. 

However, the medical evidence does not establish that the Veteran has any other acquired psychiatric disorders apart from alcohol abuse and PTSD. As explained by the October 2013 VA examiner, although the claims file contains VA treatment records in which the Veteran was diagnosed with depressive symptoms and a depressive disorder not otherwise specified (NOS), these symptoms are associated with his PTSD. This examiner further explained that the Veteran does not meet the diagnostic criteria to support a separate and independent diagnosis of depression disorder or anxiety disorder. The examiner noted that PTSD is an anxiety disorder and that the Veteran's anxiety symptoms are considered part of his PTSD. The examiner cited to specific treatment records in the claims file to support her conclusions, including her explanation as to why the August 2009 VA examiner was incorrect in diagnosing the Veteran with depressive disorder NOS and alcohol dependence. This examiner's findings are buttressed by the December 2011 and February 2016 VA examiners who also did not diagnose the Veteran with any additional psychiatric disorders. Thus, the medical evidence indicates that the Veteran's psychiatric disorders only include PTSD and alcohol abuse.

The law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). However, an alcohol or drug abuse disability can be service connected if it was acquired as secondary to, or as a symptom of, the Veteran's service-connected disability - assuming that disability, itself, is not the result of his willful misconduct. Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. See 38 C.F.R. § 3.301 (2015); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Although the claims file contains numerous VA treatment records discussing the alcohol abuse diagnosis, only the October 2013 VA examiner specifically considered whether the Veteran's alcohol abuse was related to his service-connected disabilities. This examiner determined that the Veteran's alcohol abuse is considered to be a form of self-medication for this PTSD symptoms. The examiner's opinions are highly probative evidence as to the etiology of the alcohol abuse because of the examiners' expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. Moreover, the Board finds it probative that the claims file does not include an adequate medical opinion indicating that the Veteran's alcohol abuse is not etiologically related to his PTSD. Thus, after affording the Veteran the benefit of the doubt, his alcohol abuse is caused by his service-connected PTSD.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise in showing that service connection for an alcohol abuse disability is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board expresses no opinion regarding the severity of the disability. The AOJ will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).



ORDER

Service connection for alcohol abuse is granted. 


REMAND

The service connection claims for a bilateral hip disorder, a bilateral knee disorder, a left ankle disorder, a lumbar spine disorder, and residuals of a pelvic injury must be remanded for the AOJ to comply with the Board's November 2011 and September 2013 remand directives. See Stegall, 11 Vet. App. at 268 (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The RO denied these claims because the disorders, sustained in a May 2002 motor vehicle accident in California, were the result of the Veteran's willful misconduct because he was driving under the influence of alcohol when the accident occurred. 

In July 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of the level of the Veteran's blood alcohol at the time of the accident since the blood alcohol level was determined from a blood sample taken about seven and half hours after the accident. In the opinion, the VHA expert concluded that the blood alcohol level at the time of the accident was greater than the legal limit for driving. 

The Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument. In response, the Veteran submitted a statement and a favorable private medical opinion in September 2011. The Veteran, expressly, did not waive initial consideration of the September 2011 private medical opinion by the RO in a September 2011 statement. 

In its remand in November 2011, the Board directed the RO to consider the additional private medical evidence. In the October 2012 supplemental statement of the case (SSOC), the RO did not address the private medical opinion, which concluded that it was possible that at the time of the accident in service the Veteran was driving with a blood alcohol level under the legal limit of the State of California. Furthermore, the Board again directed the AOJ to consider the September 2011 private medical opinion in September 2013, but the Appeals Management Center (AMC) failed to do so in a March 2016 SSOC. As the Board's directive was not complied with, the claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any appropriate development deemed necessary, readjudicate the bilateral hip disorder, bilateral knee disorder, left ankle disorder, lumbar spine disorder, and residuals of a pelvic injury. THE AOJ MUST CONSIDER AND DISCUSS THE SEPTEMBER 2011 PRIVATE MEDICAL OPINION PERTAINING TO THE QUESTION OF WILLFUL MISCONDUCT, NAMELY, THE CONCLUSION THAT IT WAS POSSIBLE THAT THE VETERAN WAS DRIVING WITH A BLOOD ALCOHOL LEVEL UNDER THE LEGAL LIMIT OF THE STATE OF CALIFORNIA AT THE TIME OF THE MAY 2002 MOTOR VEHICLE ACCIDENT.

2. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


